Citation Nr: 1704899	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-48 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than post-traumatic stress disorder, to include depression and anxiety. 


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a video hearing.  A transcript of the proceeding is of record.

In a May 2014 decision, the Board reopened and denied the Veteran's claim seeking service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.  The Veteran appealed, and in December 2014, the Court of Appeals for Veterans Claims (the Court) granted a Joint Motion for Partial Remand (Joint Motion) and entered an Order vacating the May 2014 Board decision to the extent that it denied service connection for an acquired psychiatric disorder, to include depression and anxiety.  The Court did not disturb the Board's decision to reopen the Veteran's claim or the denial of service connection for PTSD.  As such, the issue before the Board has been characterized as set forth above.

In May 2015, the Board remanded this matter to obtain a VA examination and medical opinion in accordance with the terms of the Joint Motion.  The Veteran was afforded a VA examination and medical opinion in July 2016.  This matter is again before the Board for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reason for Remand: To obtain an addendum medical opinion regarding the etiology of the Veteran's diagnosed psychiatric disorders and considering his lay statements concerning the onset of his symptoms.

The Veteran contends that his current psychiatric difficulties, to include depression and anxiety, stem from an event that occurred while he was stationed in Korea in March 1957.  During the appeal period, he has been diagnosed with Adjustment Disorder with mixed anxiety and depressed mood, Depressive Disorder NOS, Unspecified Depressive Disorder and Anxiety Disorder NOS.  He is service-connected for a left foot injury that resulted from that incident.  Thus, the existence of in-service stressor has been established.  

The Veteran reported on several occasions that his psychiatric symptoms began in service or shortly after his separation from service, and have persisted since that time.  These symptoms include feeling intermittently depressed and anxious, being "jumpy" or easily startled and experiencing avoidance and nightmares.  He further reported that his symptoms became worse after he stopped working in the late 1980s, and that he was first treated for his psychiatric symptoms in the 1990s.  See November 2009 VA Medical Record; see also January 2010 Private Psychiatric Examination; March 2010 VA Examination; March 2012 Hearing Tr. at 5-14; July 2016 VA Examination.  

In accordance with the Board's May 2015 remand directives, an addendum medical opinion was obtained in July 2016 addressing the etiology of the Veteran's diagnosed psychiatric conditions.  Additionally, a new "Initial PTSD" VA examination was obtained.  The July 2016 VA examination focused on whether the Veteran met the diagnostic criteria for a diagnosis of PTSD.  The examiner found that the Veteran did not have PTSD, but instead diagnosed Unspecified Depressive Disorder.  The examiner did not diagnose an anxiety disorder.  In providing a medical nexus opinion, the examiner found that it was less likely than not that the Veteran's depression was due to service because of a lack of medical treatment records showing a "continuum of treatment that would suggest a relationship among depressive symptoms and military service" or his service-connected left foot disability.  The examiner did not address the Veteran's reports of ongoing psychiatric symptoms since service, nor did the examiner provide a medical nexus opinion concerning the Veteran's diagnosed anxiety disorder.

The Board finds that there has not been substantial compliance with the May 2015 remand directives, and that another addendum VA medical opinion must be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).  Although the Board specifically requested an opinion as to whether the Veteran's diagnosed Anxiety Disorder NOS is causally or etiologically related to active duty, the examiner did not provide a medical opinion with regard to Anxiety Disorder, NOS.  It is of no importance that the examiner did not find such a diagnosis during the July 2016 VA examination because the evidence of record shows that the Veteran has such a diagnosis by not only his treating VA physicians, but also by the March 2010 VA examiner.  Regardless of whether the diagnosis has now changed or the Veteran's anxiety disorder has resolved during the appeal period, the issue of service connection for this disorder is still on appeal and must still be addressed by the Board.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at point during the pendency of the claim, even if it later resolves).  Thus, on remand, a new addendum opinion must be obtained addressing the etiology of the Veteran's diagnosed Anxiety Disorder NOS.  

Additionally, a new addendum opinion concerning the etiology of the Veteran's depression (diagnosed as Depressive Disorder NOS and Unspecified Depressive Disorder) must be obtained because the July 2016 VA examiner's opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As noted above, the July 2016 VA examiner opined that the Veteran's depression was not related to his active military service because he "has only been treated for mental health concerns for approximately seven years," and "there is no continuum of treatment that would suggest a relationship among depressive symptoms and military service."  The examiner further noted that there is also "no continuum of treatment that would suggest a relationship" between the Veteran's current symptoms and his service-connected foot condition.  The Board finds this medical opinion inadequate because it improperly relies on the absence of a medical record or evidence of medical treatment and fails to consider or address the Veteran's own lay statements concerning the onset and continuation of his psychiatric symptoms, issues about which he is competent to provide testimony.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate); see also Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a layperson is competent to provide testimony concerning issues about which they have personal knowledge).  Consequently, the examiner on remand must consider the Veteran's lay statements concerning the onset and continuation of his symptoms and may not rely on the absence of medical treatment or documentation in the record as the basis for a negative medical nexus opinion.

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records.

2.  Ask the Veteran to identify any private medical care providers who treated him for the claimed psychiatric disabilities.  After securing any necessary authorization, obtain records from any identified providers.

3.  After completing the above (to the extent possible), refer the Veteran's claims file to a suitably qualified VA psychiatrist or psychologist for an additional medical opinion concerning whether the Veteran's diagnosed Anxiety Disorder, NOS, and/or depression (diagnosed as Depressive Disorder NOS and Unspecified Depressive Disorder) (1) had its onset in service, (2) is causally or etiologically related to service, to include the incident in Korea that caused him to sustain a now service-connected left foot injury, (3) is caused by his service-connected left foot disability or (4) is aggravated by his service-connected left foot injury.  

In reaching his or her conclusions, the examiner should specifically consider and address the Veteran's lay statements that he began experiencing psychiatric symptoms in service or shortly after his separation from service, and have persisted since that time.  The examiner should also consider that he reported that his symptoms became worse after he stopped working in the late 1980s, and that he was first treated for his psychiatric symptoms in the 1990s.  See November 2009 VA Medical Record; see also January 2010 Private Psychiatric Examination; March 2010 VA Examination; March 2012 Hearing Tr. at 5-14; July 2016 VA Examination.  

The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the claims file and this REMAND, must be made available to the examiner for review.

If another VA examination is deemed necessary in order to provide the requested opinion, such should be scheduled. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

